Citation Nr: 0018208	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability, including arthritis, on a direct basis and as a 
result of exposure to Agent Orange. 

3.  Entitlement to service connection for a left knee 
disability, including arthritis, on a direct basis and as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1965 to May 1967 and 
from July 1967 to April 1980.  The record reflects that he 
served in the Republic of Vietnam from November 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for disability of the left knee, for disability of the right 
knee, for arthritis of the knees, and for PTSD.  The claims 
for service connection for a right knee disability and for a 
left knee disability will be addressed in the remand 
following the decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD on several 
occasions.

2.  The veteran's claim that he has PTSD related to stressor 
events that he reportedly experienced during his service in 
Vietnam is accompanied by medical evidence to support that 
allegation.

3. The claim for entitlement to service connection for PTSD 
is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(f) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999).

In this case, the veteran contends that he has PTSD which is 
related to stressor events that he reportedly experienced 
during his service in Vietnam.  In a PTSD Questionnaire 
received in November 1998 the veteran reported five stressor 
events.  First, he claimed that in February 1967, while 
serving in Da Nang, Vietnam, at the 37th Signal Compound, 
they came under rocket attack and men were killed.  He 
reported that in 1967 in Da Nang, they were hanging cable at 
Marble Mountain and a crowd gathered around a three or four 
year old kid who had been hit by a truck.  He claimed that in 
1971 they were pulling road security when the got into a 
firefight and two were killed.  He also claimed that in 1971 
he was involved in an incident where a "Duster" was burned 
up.  Finally, he indicated that in June 1971 at Firebase 
Freedom in Cam Ranh Bay, they came under mortar attack.  The 
medical evidence of record shows that he has been diagnosed 
with PTSD on at least two occasions, and the PTSD diagnosis 
has been made based on the events, as described by the 
veteran, that reportedly occurred during his service in 
Vietnam.  Thus, his claim is plausible, and the Board finds 
that he has submitted evidence sufficient to well ground his 
claim for service connection for PTSD.  He has met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted crosses the threshold of mere allegation.  





ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

PTSD

The veteran claims he has PTSD related to stressors he 
experienced during his service in the Republic of Vietnam.  
Because his claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.103(a) (1999).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

As noted above, in order to establish service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis 
under DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  Since the 
veteran has been diagnosed with PTSD, based on his reported 
stressor events in Vietnam, what is missing is credible 
supporting evidence that the claimed in-service stressors 
occurred.  

The Board initially notes that veteran's service personnel 
records reflect that he served in Vietnam from November 1970 
to November 1971.  He contends that he also served in Vietnam 
from May 1966 to February 1967; however this is not reflected 
in the record.  It is also unclear as to what his unit 
assignments were for this period.  Therefore, the RO should 
first verify the dates of the veteran's first period of 
service in Vietnam, as well as his unit assignments for that 
time period.  

It appears the RO has not made efforts to verify the 
veteran's alleged Vietnam stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
in the judgment of the Board such should be accomplished as 
part of the VA's duty to assist him with his claim.  Although 
the veteran has not provided much specific information as to 
the alleged stressors, the Board notes that the question of 
whether the stressors may be corroborated is a matter to be 
determined by the USASCRUR.  In addition to verifying 
stressors, on remand the RO should secure any recent 
psychiatric treatment records.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  

Right and Left Knee Disabilities

The record reflects that in May 1998 the RO sent a Request 
for Information to the National Personnel Record Center 
(NPRC) noting that the veteran's service medical records were 
"incomplete" and that his entrance and exit examinations 
were needed.  In May 1998, the NPRC responded, indicating 
that the medical records were furnished on May 8, 1998.  The 
Board notes that the only service medical records in the 
claims folder are dated from 1978 to 1980.  Since service 
medical records are considered to be constructively of 
record, they must be obtained or accounted for.  In that 
regard, the RO should conduct an exhaustive search for the 
veteran's complete service medical records.  Additionally, in 
a recent case, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Specifically, 
the Federal Circuit stated that the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for an 
exhaustive search for all service medical 
records pertaining to the veteran's 
service from 1965 to 1980.  The RO should 
contact the National Personnel Record 
Center (NPRC) again, and if no such 
records are available, the NPRC should be 
asked to indicate where such records may 
be located.  All official channels should 
be utilized in attempting to secure this 
information.  If any records were retired 
to a storage facility, that facility 
should be contacted for the records.  If 
any records were destroyed or lost, or 
are unavailable, it should be so 
certified.  

2.  The RO should also take the necessary 
steps to verify the dates of the 
veteran's first period of service in 
Vietnam (prior to 1970), as well as the 
veteran's unit assignments for that time 
period.  

3.  The RO should then prepare a summary 
of the veteran's reported stressors, 
based upon his PTSD Questionnaire 
received in November 1998.  This summary, 
and all associated documents including 
service personnel records, should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
They should then be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  All 
records obtained should be associated 
with the claims folder.

4.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
treatment since June 1998.  The RO should 
obtain copies of the related medical 
records, to include complete VA treatment 
records.

5.  Thereafter, if verification of any 
stressor(s) is provided, the RO should 
have the veteran undergo another VA 
psychiatric examination.  The claims 
folder should be provided to and reviewed 
by the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Any diagnosis of PTSD 
should be in accordance with DSM-IV.  If 
PTSD is diagnosed, the examiner must 
specify for the record the stressors 
which support a diagnosis of PTSD and the 
evidence relied upon to determine the 
existence of the stressors.  Such tests 
as the examiner deems necessary should be 
performed, to include psychological 
testing.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full.  
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claims.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



